--------------------------------------------------------------------------------



SECURITY AGREEMENT
(Axis)


THIS SECURITY AGREEMENT dated the 22nd day of April, 2010, by and between IRC –
Interstate Realty Corporation, a Tennessee corporation, whose address is 2620
Thousand Oaks Boulevard, Suite 4000, Memphis, TN 38118 (hereinafter collectively
called “Secured Party”) and Axis Technologies, Inc. and Axis Technologies Group,
Inc., both Delaware corporations, whose address is 2055 South Folsom Street,
Lincoln, NE 68522 (hereinafter collectively called “Debtor” or “Pledgor”).


W I T N E S S E T H:


1.            Security Interest.  For good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Debtor assigns and grants
to Secured Party a security interest in and lien upon the Collateral
(hereinafter defined) to secure the payment and the performance of the
Obligations (hereinafter defined).


2.            Collateral.  A security interest is hereby granted in all of
Debtor’s personal property, whether presently or hereafter owned (the
"Collateral") including, without limitation, the following:


A.            Types of Collateral:


i.             Certain Inventory.  Any and all of Debtor’s goods held as
inventory including, without limitation, all inventory acquired with funds
loaned or provided by Secured Party for Debtor, whether due to draws under
letters of credit issued at the application of Secured Party upon Debtor’s or a
letter of credit beneficiary’s request to fund payment for inventory, as well as
certain inventory already owned by Debtor acquired with other funds, all as more
specifically described on Exhibit A, whether now owned or hereafter acquired,
including without limitation, any and all such goods held for sale or lease or
being processed for sale or lease in Debtor's business, as now or hereafter
conducted, including all materials, goods and work in process, finished goods
and other tangible property held for sale or lease or furnished or to be
furnished under contracts of service or used or consumed in Debtor's business,
along with all documents (including documents of title) covering such
inventory.  All of the aforesaid inventory acquired with funds loaned, provided
or arranged by Secured Party shall hereinafter be collectively referred to as
the “IRC Inventory”.


ii.            Accounts. Any and all accounts and other rights of Debtor to the
payment of money including, without limitation, all accounts resulting from the
sale of the IRC Inventory, whether or not earned by performance.


iii.           Instruments, Investment Documents, and/or Documents.  Any and all
of Debtor’s instruments, investment documents, documents or other writings of
any type, which evidence a right to the payment of money including, without
limitation, all of the foregoing relating to, or resulting from the sale of, the
IRC Inventory, and which are of a type that is transferred in the ordinary
course of business by delivery with any necessary endorsement or assignment,
whether now owned or hereafter acquired, including, without limitation,
negotiable instruments, promissory notes, and documents of title owned or to be
owned by Debtor, certificates of deposit, and all liens on real or personal
property, security agreements, leases and other contracts securing or otherwise
relating to any of said instruments or documents, but only insofar as the
foregoing relate to or arise from the aforesaid inventory.
 
 
 

--------------------------------------------------------------------------------

 

iv.            General Intangibles; Intellectual Property. Any and all of
Debtor’s general intangible property including, without limitation, the general
intangibles relating to the IRC Inventory, licenses, computer software
development rights, intellectual property, trademarks, patents and copyrights.


v.             Supporting Obligations.  Any and all supporting obligations that
support payment or performance of an account, chattel paper, documents, general
intangibles, instruments, or investment property including, without limitation,
letter-of-credit rights and guaranties.


B.            Substitutions, Proceeds and Related Items.  Any and all
substitutes and replacements for, accessions, attachments and other additions
to, and all cash or non-cash proceeds and products of, the Collateral
(including, without limitation, all income, benefits and property receivable,
received or distributed which results from any of the Collateral, and insurance
distributions of any kind related to the Collateral, including, without
limitation,  returned premiums, interest, premium and principal payments);  any
and all choses in action and causes of action of Debtor, whether now existing or
hereafter arising,  relating directly or indirectly to the Collateral (whether
arising in contract, tort or otherwise and whether or not currently in
litigation); all warranties, wrapping, packaging, advertising and shipping
materials used or to be used in connection with or related to the Collateral;
all of Debtor's books, records, data, plans, manuals, computer software,
computer tapes, computer systems, computer disks, computer programs, source
codes and object codes containing any information, pertaining directly or
indirectly to the Collateral and all rights of Debtor to retrieve data and other
information pertaining directly or indirectly to the Collateral from third
parties, whether now existing or hereafter arising; and all returned, refused,
stopped in transit, or repossessed Collateral, any of which, if received by
Debtor, upon request shall be delivered immediately to Secured Party.


C.            Deposit Accounts.  All deposit accounts of Debtor maintained with
Magna Bank, now or hereafter existing, liquidated or unliquidated.


3.            Description of Obligation(s).  The following obligations
("Obligation" or ”Obligations”) are secured by this Agreement: (a) All debts,
obligations, liabilities and agreements of Debtor to Secured Party, now or
hereafter existing, arising directly or indirectly between Debtor and Secured
Party whether absolute or contingent, joint or several, secured or unsecured,
due or not due, contractual or tortious, liquidated or unliquidated, arising by
operation of law or otherwise, and all renewals, extensions or rearrangement of
any of the above;   (b) All costs incurred by Secured Party to obtain, preserve,
perfect and enforce this Agreement and maintain, preserve, collect and realize
upon the Collateral; (c) All other costs and attorney's fees incurred by Secured
Party, in connection with the Joint Venture Agreement between Secured party and
Debtor of even date herewith, together with interest at the maximum rate allowed
by law if not paid within ten (10) days after demand is made for the payment of
same.


4.            Debtor's Warranties.  Debtor hereby represents and warrants to
Secured Party as follows:


A.            Financing Statements.  Except for UCC-1 financing statements filed
on behalf of Gemini Strategies, LLC (“Gemini”) which Debtor has obtained a
release of the Collateral from, as well as any accounts resulting from the sale
of any IRC Inventory approved by Secured Party from time to time, no financing
statement covering the Collateral is or will be on file in any public office,
except the financing statements relating to this security interest, and no
security interest, other than the one herein created, and the one granted to
Gemini which has been released, has attached or been perfected in the Collateral
or any part thereof.
 
 
2

--------------------------------------------------------------------------------

 

B.            Ownership.  Other than as granted to or held by Gemini which has
released its lien on the Collateral, Debtor owns the Collateral free from any
setoff, claim, restriction, lien, security interest or encumbrance except liens
for taxes not yet due and the security interest hereunder.


C.            Fixtures and Accessions.  None of the Collateral is affixed to
real estate or is an accession to any goods, or will become a fixture or
accession, except as expressly set out herein.


D.            Claims of Debtors on the Collateral.  All account debtors and
other obligors whose debts or obligations are part of the Collateral have no
right to setoffs, counterclaims or adjustments, and no defenses in connection
therewith.


E.             Environmental Compliance.  The conduct of Debtor's business
operations and the condition of Debtor's property does not and will not violate
any federal laws, rules or ordinances for environmental protection, regulations
of the Environmental Protection Agency and any applicable local or state law,
rule, regulation or rule of common law and any judicial interpretation thereof
relating primarily to the environment or any materials defined as hazardous
materials or substances under any local, state or federal environmental laws,
rules or regulations, and petroleum, petroleum products, oil and asbestos
("Hazardous Materials").


F.             Power and Authority.  Debtor has full power and authority to make
this Agreement, and all necessary consents and approvals of any persons,
entities, governmental or regulatory authorities and securities exchanges have
been obtained to effectuate the validity of this Agreement.


G.            State of Incorporation and Name of Debtor.  Debtor’s state of
organization is Delaware (if Debtor is not an entity organized or incorporated
pursuant to state law: Debtor’s principal residence if an individual; otherwise
Debtor’s principal place of business); and Debtor’s exact legal name is as set
forth in the first paragraph of this Agreement.


5.            Debtor's Covenants.  Until full payment and performance of all of
the Obligations, unless Secured Party otherwise consents in writing:


A.            Obligation and This Agreement.  Debtor shall perform all of its
agreements herein and in any other agreements between it and Secured Party.


B.            Ownership and Maintenance of the Collateral.  Debtor shall keep
all tangible Collateral in good condition.  Debtor shall defend the Collateral
against all claims and demands of all persons at any time claiming any interest
therein adverse to Secured Party.  Debtor shall keep the Collateral free from
all liens and security interests except those for taxes not yet due and the
security interest hereby created.
 
 
3

--------------------------------------------------------------------------------

 

C.            Insurance.  Debtor shall insure the Collateral with companies
acceptable to Secured Party.  Such insurance shall be in an amount not less than
the fair market value of the Collateral and shall be against such casualties,
with such deductible amounts as Secured Party shall approve.  All insurance
policies shall be written for the benefit of Debtor and Secured Party as their
interests may appear, payable to Secured Party as loss payee, or in other form
satisfactory to Secured Party, and such policies or certificates evidencing the
same shall be furnished to Secured Party.  All policies of insurance shall
provide for written notice to Secured Party at least thirty (30) days prior to
cancellation.  Risk of loss or damage is Debtor's to the extent of any
deficiency in any effective insurance coverage.


D.            Secured Party's Costs.  Debtor shall pay all costs necessary to
obtain, preserve, perfect, defend and enforce the security interest created by
this Agreement, collect the Obligation, and preserve, defend, enforce and
collect the Collateral, including but not limited to taxes, assessments,
insurance premiums, repairs, rent, storage costs and expenses of sales, legal
expenses, reasonable attorney's fees and other fees or expenses for which Debtor
is obligated to reimburse Secured Party in accordance with the terms of the
Documents.  Whether the Collateral is or is not in Secured Party's possession,
and without any obligation to do so and without waiving Debtor's default for
failure to make any such payment, Secured Party at its option may pay any such
costs and expenses, discharge encumbrances on the Collateral, and pay for
insurance of the Collateral, and such payments shall be a part of the Obligation
and bear interest at the rate set out in the Obligation.  Debtor agrees to
reimburse Secured Party on demand for any costs so incurred.


E.             Information and Inspection.  Debtor shall (i) promptly furnish
Secured Party any information with respect to the Collateral requested by
Secured Party; (ii) allow Secured Party or its representatives to inspect the
Collateral, at any time and wherever located, and to inspect and copy, or
furnish Secured Party or its representatives with copies of, all records
relating to the Collateral and the Obligation; (iii) promptly furnish Secured
Party or its representatives such information as Secured Party may request to
identify the Collateral, at the time and in the form requested by Secured Party;
and (iv) deliver upon request to Secured Party shipping and delivery receipts
evidencing the shipment of goods and invoices evidencing the receipt of, and the
payment for, the Collateral.


F.            Additional Documents.  Debtor shall sign and deliver any papers
deemed necessary or desirable in the judgment of Secured Party to obtain,
maintain, and perfect the security interest hereunder and to enable Secured
Party to comply with any federal or state law in order to obtain or perfect
Secured Party's interest in the Collateral or to obtain proceeds of the
Collateral.


G.            Parties Liable on the Collateral.  Debtor shall preserve the
liability of all obligors on any Collateral, shall preserve the priority of all
security therefor.  Secured Party shall have no duty to preserve such liability
or security, but may do so at the expense of Debtor, without waiving Debtor's
default.


H.            Records of the Collateral.  Debtor at all times shall maintain
accurate books and records covering the Collateral.  Debtor immediately will
mark all books and records with an entry showing the absolute assignment of all
Collateral to Secured Party, and Secured Party is hereby given the right to
audit the books and records of Debtor relating to the Collateral at any time and
from time to time.  The amounts shown as owed to Debtor on Debtor's books and on
any assignment schedule will be the undisputed amounts owing and unpaid.
 
 
4

--------------------------------------------------------------------------------

 

I.             Disposition of the Collateral.  If disposition of any Collateral
gives rise to an account, chattel paper or instrument, Debtor immediately shall
notify Secured Party, and upon request of Secured Party shall assign or indorse
the same to Secured Party.  No Collateral may be sold, leased, licensed,
manufactured, processed or otherwise disposed of by Debtor in any manner without
the prior written consent of Secured Party, except the Collateral sold, leased,
licensed, manufactured, processed or consumed in the ordinary course of
business.


J.            Accounts.  Each account held as Collateral will represent the
valid and legally enforceable obligation of third parties and shall not be
evidenced by any instrument or chattel paper.


K.            Notice/Location of the Collateral.  Debtor shall give Secured
Party written notice of each office of Debtor in which records of Debtor
pertaining to accounts held as Collateral are kept, and each location at which
any of the Collateral is or will be kept, and of any change of any such
location.  If no such notice is given, all records of Debtor pertaining to the
Collateral and all Collateral of Debtor are and shall be kept at the address
marked by Debtor above.


L.            Change of Name/Status and Notice of Changes.  Without the written
consent of Secured Party, Debtor shall not change its name, change its corporate
or organizational status, change its state of organization, use any trade name
or engage in any business not reasonably related to its business as presently
conducted.  Debtor shall notify Secured Party immediately of (i) any material
change in the Collateral, (ii) a change in Debtor's residence or location, (iii)
a change in any matter warranted or represented by Debtor in this Agreement, or
in any of the Documents or furnished to Secured Party pursuant to this
Agreement, and (iv) the occurrence of an Event of Default (hereinafter defined).


M.           Use and Removal of the Collateral.  Debtor shall not use the
Collateral illegally.  Debtor shall not, unless previously indicated as a
fixture, permit the Collateral to be affixed to real or personal property
without the prior written consent of Secured Party.  Debtor shall not permit any
of the Collateral to be removed from the locations specified herein without the
prior written consent of Secured Party, except for the sale of inventory in the
ordinary course of business.


N.           Possession of the Collateral.  Where Collateral is in the
possession of a third party, Debtor will join with Secured Party in notifying
the third party of the Secured Party’s security interest and lien in obtaining
an acknowledgment from the third party that it is holding the Collateral for the
benefit of Secured Party and subject to the terms set forth herein.  Debtor
shall also cooperate with Secured Party in obtaining control of any Collateral


O.           Power of Attorney.  Debtor appoints Secured Party and any officer
thereof as Debtor's attorney-in-fact with full power in Debtor's name and behalf
to do every act which Debtor is obligated to do or may be required to do
hereunder; however, nothing in this paragraph shall be construed to obligate
Secured Party to take any action hereunder nor shall Secured Party be liable to
Debtor for failure to take any action hereunder.  This appointment shall be
deemed a power coupled with an interest and shall not be terminable as long as
the Obligation is outstanding and shall not terminate on the disability or
incompetence of Debtor.
 
 
5

--------------------------------------------------------------------------------

 

P.            Waivers by Debtor.  Debtor waives notice of the creation, advance,
increase, existence, extension or renewal of, and of any indulgence with respect
to, the Obligation; waives presentment, demand, notice of dishonor, and protest;
waives notice of the amount of the Obligation outstanding at any time, notice of
any change in financial condition of any person liable for the Obligation or any
part thereof, notice of any Event of Default, and all other notices respecting
the Obligation; and agrees that maturity of the Obligation and any part thereof
may be accelerated, extended or renewed one or more times by Secured Party in
its discretion, without notice to Debtor.  Debtor waives any right to require
that any action be brought against any other person or to require that resort be
had to any other security or to any balance of any deposit account.  Debtor
further waives any right of subrogation or to enforce any right of action
against any other Debtor until the Obligation is paid in full.


Q.           Other Parties and Other Collateral.  No renewal or extension of or
any other indulgence with respect to the Obligation or any part thereof, no
release of any security, no release of any person (including any maker,
indorser, guarantor or surety) liable on the Obligation, no delay in enforcement
of payment, and no delay or omission or lack of diligence or care in exercising
any right or power with respect to the Obligation or any security therefor or
guaranty thereof or under this Agreement shall in any manner impair or affect
the rights of Secured Party under the law, hereunder, or under any other
agreement pertaining to the Collateral.  Secured Party need not file suit or
assert a claim for personal judgment against any person for any part of the
Obligation or seek to realize upon any other security for the Obligation, before
foreclosing or otherwise realizing upon the Collateral. Debtor waives any right
to the benefit of or to require or control application of any other security or
proceeds thereof, and agrees that Secured Party shall have no duty or obligation
to Debtor to apply to the Obligation any such other security or proceeds
thereof.


R.            Compliance with State and Federal Laws.  Debtor will maintain its
existence, good standing and qualification to do business, where required, and
comply with all laws, regulations and governmental requirements, including
without limitation, environmental laws applicable to it or any of its property,
business operations and transactions.


6.            Rights and Powers of Secured Party.


A.            General.  Secured Party, before or after default, without
liability to Debtor may obtain from any person information regarding Debtor or
Debtor's business, which information any such person also may furnish without
liability to Debtor. Secured Party, after default, without liability to Debtor
may: require Debtor to give possession or control of any Collateral to Secured
Party; indorse as Debtor's agent any instruments, documents or chattel paper in
the Collateral or representing proceeds of the Collateral; contact account
debtors directly to verify information furnished by Debtor; take control of
proceeds, including stock received as dividends or by reason of stock splits;
release the Collateral in its possession to any Debtor, temporarily or
otherwise; require additional Collateral; reject as unsatisfactory any property
hereafter offered by Debtor as Collateral; set standards from time to time to
govern what may be used as after acquired Collateral; designate, from time to
time, a certain percent of the Collateral as the loan value and require Debtor
to maintain the Obligation at or below such figure; take control of funds
generated by the Collateral, such as cash dividends, interest and proceeds or
refunds from insurance, and use same to reduce any part of the Obligation and
exercise all other rights which an owner of such Collateral may exercise, except
the right to vote or dispose of the Collateral before an Event of Default; at
any time transfer any of the Collateral or evidence thereof into its own name or
that of its nominee; and demand, collect, convert, redeem, receipt for, settle,
compromise, adjust, sue for, foreclose or realize upon the Collateral, in its
own name or in the name of Debtor, as Secured Party may determine.  Secured
Party shall not be liable for failure to collect any account or instruments, or
for any act or omission on the part of Secured Party, its officers, agents or
employees, except for its or their own willful misconduct or gross
negligence.  The foregoing rights and powers of Secured Party will be in
addition to, and not a limitation upon, any rights and powers of Secured Party
given by law, elsewhere in this Agreement, or otherwise.  If Debtor fails to
maintain any required insurance, to the extent permitted by applicable law
Secured Party may (but is not obligated to) purchase single interest insurance
coverage for the Collateral which insurance may at Secured Party's option (i)
protect only Secured Party and not provide any remuneration or protection for
Debtor directly and (ii) provide coverage only after the Obligation has been
declared due as herein provided.  The premiums for any such insurance purchased
by Secured Party shall be a part of the Obligation and shall bear interest as
provided in 3(e) hereof.


 
6

--------------------------------------------------------------------------------

 

B.            Convertible Collateral.  Secured Party may present for conversion
any Collateral which is convertible into any other instrument or investment
security or a combination thereof with cash, but Secured Party shall not have
any duty to present for conversion any Collateral unless it shall have received
from Debtor detailed written instructions to that effect at a time reasonably
far in advance of the final conversion date to make such conversion possible.


C.            Financing Statements.  Debtor hereby authorizes Secured Party to
file financing statements, continuation statements, amendments or assignments in
any jurisdiction Secured Party deems appropriate to protect Secured Party’s
security interest and lien in the Collateral including, but not limited to,
notice filing in jurisdictions other than Debtor’s principal place of business
or state of organization.


7.            Default.


A.            Event of Default.  An event of default ("Event of Default") shall
occur if:  (i) there is a loss, theft, damage or destruction of any material
portion of the Collateral for which there is no insurance coverage or for which,
in the opinion of Secured Party, there is insufficient insurance coverage;
(ii)  Debtor or any other obligor on all or part of the Obligation shall fail to
timely and properly pay or observe, keep or perform any term, covenant,
agreement or condition in this Agreement or in any other agreement between
Debtor and Secured Party or between Secured Party and any other obligor on the
Obligation, including, but not limited to, any other note or instrument, loan
agreement, security agreement, deed of trust, mortgage, promissory note,
guaranty, certificate, assignment, instrument, document or other agreement
concerning or related to the Obligation (collectively, the " Documents"); (iii)
Debtor or such other obligor shall fail to timely and properly pay or observe,
keep or perform any term, covenant, agreement or condition in any agreement
between such party and any affiliate or subsidiary of Secured Party; (iv) Debtor
or such other obligor shall fail to timely and properly pay or observe, keep or
perform any term, covenant, agreement or condition in any lease agreement
between such party and any lessor pertaining to premises at which any Collateral
is located or stored; or (v) Debtor or such other obligor abandons any leased
premises at which the Collateral is located or stored and the Collateral is
either moved without the prior written consent of Secured Party or the
Collateral remains at the abandoned premises.


 
7

--------------------------------------------------------------------------------

 

B.           Rights and Remedies.  If any Event of Default shall occur, then, in
each and every such case, Secured Party may, without presentment, demand, or
protest; notice of default, dishonor, demand, non-payment, or protest; notice of
intent to accelerate all or any part of the Obligation; notice of acceleration
of all or any part of the Obligation; or notice of any other kind, all of which
Debtor hereby expressly waives, (except for any notice required under this
Agreement, any other Document or applicable law); at any time thereafter
exercise and/or enforce any of the following rights and remedies at Secured
Party's option:


i.       Acceleration. The Obligation shall, at Secured Party's option, become
immediately due and payable, and the obligation, if any, of Secured Party to
permit further borrowings under the Obligation shall at Secured Party's option
immediately cease and terminate.


ii.      Possession and Collection of the Collateral.  At its option: (a) take
possession or control of, store, lease, operate, manage, sell, or instruct any
agent or broker to sell or otherwise dispose of, all or any part of the
Collateral; (b) notify all parties under any account or contract right forming
all or any part of the Collateral to make any payments otherwise due to Debtor
directly to Secured Party; (c) in Secured Party's own name, or in the name of
Debtor, demand, collect, receive, sue for, and give receipts and releases for,
any and all amounts due under such accounts and contract rights; (d) indorse as
the agent of Debtor any check, note, chattel paper, documents, or instruments
forming all or any part of the Collateral; (e) make formal application for
transfer to Secured Party (or to any assignee of Secured Party or to any
purchaser of any of the Collateral) of all of Debtor's permits, licenses,
approvals, agreements, and the like relating to the Collateral or to Debtor's
business; (f) take any other action which Secured Party deems necessary or
desirable to protect and realize upon its security interest in the Collateral;
and (g) in addition to the foregoing, and not in substitution therefor, exercise
any one or more of the rights and remedies exercisable by Secured Party under
any other provision of this Agreement, under any of the other Documents, or as
provided by applicable law (including, without limitation, the Uniform
Commercial Code as in effect in Tennessee (hereinafter referred to as the
"UCC")).  In taking possession of the Collateral Secured Party may enter
Debtor's premises and otherwise proceed without legal process, if this can be
done without breach of the peace.   Debtor shall, upon Secured Party's demand,
promptly make the Collateral or other security available to Secured Party at a
place designated by Secured Party, which place shall be reasonably convenient to
both parties.


Secured Party shall not be liable for, nor be prejudiced by, any loss,
depreciation or other damages to the Collateral, unless caused by Secured
Party's willful and malicious act.   Secured Party shall have no duty to take
any action to preserve or collect the Collateral.


iii.           Receiver.  Obtain the appointment of a receiver for all or any of
the Collateral, Debtor hereby consenting to the appointment of such a receiver
and agreeing not to oppose any such appointment.


iv.            Right of Set Off.  Without notice or demand to Debtor, set off
and apply against any and all of the Obligation any and all deposits (general or
special, time or demand, provisional or final) and any other indebtedness, at
any time held or owing by Secured Party or any of Secured Party's agents or
affiliates to or for the credit of the account of Debtor or any guarantor or
indorser of Debtor's Obligation.

 
8

--------------------------------------------------------------------------------

 

Secured Party shall be entitled to immediate possession of all books and records
evidencing any Collateral or pertaining to chattel paper covered by this
Agreement and it or its representatives shall have the authority to enter upon
any premises upon which any of the same, or any Collateral, may be situated and
remove the same therefrom without liability.  Secured Party may surrender any
insurance policies in the Collateral and receive the unearned premium
thereon.  Debtor shall be entitled to any surplus and shall be liable to Secured
Party for any deficiency.  The proceeds of any disposition after default
available to satisfy the Obligation shall be applied to the Obligation in such
order and in such manner as Secured Party in its discretion shall decide.


Debtor specifically understands and agrees that any sale by Secured Party of all
or part of the Collateral pursuant to the terms of this Agreement may be
effected by Secured Party at times and in manners which could result in the
proceeds of such sale as being significantly and materially less than might have
been received if such sale had occurred at different times or in different
manners, and Debtor hereby releases Secured Party and its officers and
representatives from and against any and all obligations and liabilities arising
out of or related to the timing or manner of any such sale.


If, in the opinion of Secured Party, there is any question that a public sale or
distribution of any Collateral will violate any state or federal securities law,
Secured Party may offer and sell such Collateral in a transaction exempt from
registration under federal securities law, and any such sale made in good faith
by Secured Party shall be deemed "commercially reasonable".


8.            General.


A.           Parties Bound.  Secured Party's rights hereunder shall inure to the
benefit of its successors and assigns.  In the event of any assignment or
transfer by Secured Party of any of the Obligation or the Collateral, Secured
Party thereafter shall be fully discharged from any responsibility with respect
to the Collateral so assigned or transferred, but Secured Party shall retain all
rights and powers hereby given with respect to any of the Obligation or the
Collateral not so assigned or transferred.  All representations, warranties and
agreements of Debtor if more than one are joint and several and all shall be
binding upon the personal representatives, heirs, successors and assigns of
Debtor.


B.           Waiver.  No delay of Secured Party in exercising any power or right
shall operate as a waiver thereof; nor shall any single or partial exercise of
any power or right preclude other or further exercise thereof or the exercise of
any other power or right.  No waiver by Secured Party of any right hereunder or
of any default by Debtor shall be binding upon Secured Party unless in writing,
and no failure by Secured Party to exercise any power or right hereunder or
waiver of any default by Debtor shall operate as a waiver of any other or
further exercise of such right or power or of any further default.  Each right,
power and remedy of Secured Party as provided for herein or in any of the
Documents, or which shall now or hereafter exist at law or in equity or by
statute or otherwise, shall be cumulative and concurrent and shall be in
addition to every other such right, power or remedy.  The exercise or beginning
of the exercise by Secured Party of any one or more of such rights, powers or
remedies shall not preclude the simultaneous or later exercise by Secured Party
of any or all other such rights, powers or remedies.


 
9

--------------------------------------------------------------------------------

 

C.            Agreement Continuing.  This Agreement shall constitute a
continuing agreement, applying to all future as well as existing transactions,
whether or not of the character contemplated at the date of this Agreement, and
if all transactions between Secured Party and Debtor shall be closed at any
time, shall be equally applicable to any new transactions
thereafter.  Provisions of this Agreement, unless by their terms exclusive,
shall be in addition to other agreements between the parties.  Time is of the
essence of this Agreement.


D.            Definitions.    Unless the context indicates otherwise,
definitions in the UCC apply to words and phrases in this Agreement; if UCC
definitions conflict, Article 9 definitions apply.


E.            Notices.  Notice shall be deemed reasonable if mailed postage
prepaid at least five (5) days before the related action (or if the UCC
elsewhere specifies a longer period, such longer period) to the address of
Debtor given above, or to such other address as any party may designate by
written notice to the other party.  Each notice, request and demand shall be
deemed given or made, if sent by mail, upon the earlier of the date of receipt
or five (5) days after deposit in the U.S. Mail, first class postage prepaid, or
if sent by any other means, upon delivery.


F.            Modifications.  No provision hereof shall be modified or limited
except by a written agreement expressly referring hereto and to the provisions
so modified or limited and signed by Debtor and Secured Party.  The provisions
of the Agreement shall not be modified or limited by course of conduct or usage
of trade.


G.            Applicable Law and Partial Invalidity.  This Agreement has been
delivered in the State of Tennessee and shall be construed in accordance with
the laws of that State. Wherever possible each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Agreement. The invalidity or
unenforceability of any provision of any Document to any person or circumstance
shall not affect the enforceability or validity of such provision as it may
apply to other persons or circumstances.


H.            Financing Statement.  To the extent permitted by applicable law, a
carbon, photographic or other reproduction of this Agreement or any financing
statement covering the Collateral shall be sufficient as a financing statement.


I.             Arbitration.  ANY CONTROVERSY OR CLAIM BETWEEN OR AMONG THE
PARTIES HERETO INCLUDING BUT NOT LIMITED TO THOSE ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY RELATED AGREEMENTS OR INSTRUMENTS, INCLUDING ANY CLAIM
BASED ON OR ARISING FROM AN ALLEGED TORT, SHALL BE DETERMINED BY BINDING
ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION ACT (OR IF NOT
APPLICABLE, THE APPLICABLE STATE LAW), THE RULES OF PRACTICE AND PROCEDURE FOR
THE ARBITRATION OF COMMERCIAL DISPUTES OF JUDICIAL ARBITRATION AND MEDIATION
SERVICES, INC. (J.A.M.S.), AND THE "SPECIAL RULES" SET FORTH BELOW.  IN THE
EVENT OF ANY INCONSISTENCY, THE SPECIAL RULES SHALL CONTROL.  JUDGMENT UPON ANY
ARBITRATION AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION.  ANY PARTY TO
THIS AGREEMENT MAY BRING AN ACTION, INCLUDING A SUMMARY OR EXPEDITED PROCEEDING,
TO COMPEL ARBITRATION OF ANY CONTROVERSY OR CLAIM TO WHICH THIS AGREEMENT
APPLIES IN ANY COURT HAVING JURISDICTION OVER SUCH ACTION.


 
10

--------------------------------------------------------------------------------

 

A.           SPECIAL RULES.  THE ARBITRATION SHALL BE CONDUCTED IN JACKSON,
MISSISSIPPI AND ADMINISTERED BY J.A.M.S. WHO WILL APPOINT AN ARBITRATOR; IF
J.A.M.S. IS UNABLE OR LEGALLY PRECLUDED FROM ADMINISTERING THE ARBITRATION, THEN
THE AMERICAN ARBITRATION ASSOCIATION WILL SERVE.  ALL ARBITRATION HEARINGS WILL
BE COMMENCED WITHIN 90 DAYS OF THE DEMAND FOR ARBITRATION; FURTHER, THE
ARBITRATOR SHALL ONLY, UPON A SHOWING OF CAUSE, BE PERMITTED TO EXTEND THE
COMMENCEMENT OF SUCH HEARING FOR UP TO AN ADDITIONAL 60 DAYS.


B.           RESERVATION OF RIGHTS.  NOTHING IN THIS AGREEMENT SHALL BE DEEMED
TO (1) LIMIT THE APPLICABILITY OF ANY OTHERWISE APPLICABLE STATUTES OF
LIMITATION OR REPOSE AND ANY WAIVERS CONTAINED IN THIS AGREEMENT; OR (II) BE A
WAIVER BY THE LENDER OF THE PROTECTION AFFORDED TO IT BY 12 U.S.C. SEC. 91 OR
ANY SUBSTANTIALLY EQUIVALENT STATE LAW; OR (III) LIMIT THE RIGHT OF THE LENDER
HERETO (A) TO EXERCISE SELF HELP REMEDIES SUCH AS (BUT NOT LIMITED TO) SETOFF,
OR (B) TO FORECLOSE AGAINST ANY REAL OR PERSONAL PROPERTY COLLATERAL, OR (C) TO
OBTAIN FROM A COURT PROVISIONAL OR ANCILLARY REMEDIES SUCH AS (BUT NOT LIMITED
TO) INJUNCTIVE RELIEF, WRIT OF POSSESSION OR THE APPOINTMENT OF A RECEIVER.  THE
LENDER MAY EXERCISE SUCH SELF HELP RIGHTS, FORECLOSE UPON SUCH PROPERTY, OR
OBTAIN SUCH PROVISIONAL OR ANCILLARY REMEDIES BEFORE, DURING OR AFTER THE
PENDENCY OF ANY ARBITRATION PROCEEDING BROUGHT PURSUANT TO THIS
AGREEMENT.  NEITHER THIS EXERCISE OF SELF HELP REMEDIES NOR THE INSTITUTION OR
MAINTENANCE OF AN ACTION FOR FORECLOSURE OR PROVISIONAL OR ANCILLARY REMEDIES
SHALL CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY, INCLUDING THE CLAIMANT IN
ANY SUCH ACTION, TO ARBITRATE THE MERITS OF THE CONTROVERSY OF CLAIM OCCASIONING
RESORT TO SUCH REMEDIES.


J.            Controlling Document.  To the extent that this Security Agreement
conflicts with or is in any way incompatible with any other Document concerning
the Obligation, any promissory note shall control over any other document, and
if such note does not address an issue, then each other document shall control
to the extent that it deals most specifically with an issue.

 
11

--------------------------------------------------------------------------------

 

K.           NOTICE OF FINAL AGREEMENT.  THIS WRITTEN SECURITY AGREEMENT AND THE
OTHER DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed by their duly authorized representatives as of the date first
above written.


Secured Party:
 
Debtor(s)/Pledgor(s):
         
IRC – Interstate Realty Corporation
 
Axis Technologies, Inc.
                   
By:
/S/
 
By:
/S/
         
Its:
J. Kevin Adams, CEO
 
Its:
Kip Hirschbach, CEO
                         
Axis Technologies Group, Inc.
                         
By:
/S/
               
Its:
Jim Erickson, President


 
12

--------------------------------------------------------------------------------

 

EXHIBIT A




i.             12,000 units of inventory consisting of fluorescent lighting
ballasts units more particularly described as follows:


 
a.
9,100 AX232B120 (2 lamp 120 volt ballasts)

 
b.
2,520 AX232B120/277 (2 lamp 120/277 volt ballasts)

 
c.
380 AX332B120/277 (3 lamp 120/277 volt ballasts)



ii.            Certain Inventory.  Any and all of Debtor’s goods held as
inventory including, without limitation, all inventory acquired with funds
loaned or provided by Secured Party for Debtor, whether due to draws under
letters of credit issued at the application of Secured Party upon Debtor’s or a
letter of credit beneficiary’s request to fund payment for inventory, as well as
certain inventory already owned by Debtor acquired with other funds, all as more
specifically described on Exhibit A, whether now owned or hereafter acquired,
including without limitation, any and all such goods held for sale or lease or
being processed for sale or lease in Debtor's business, as now or hereafter
conducted, including all materials, goods and work in process, finished goods
and other tangible property held for sale or lease or furnished or to be
furnished under contracts of service or used or consumed in Debtor's business,
along with all documents (including documents of title) covering such
inventory.  All of the aforesaid inventory acquired with funds loaned, provided
or arranged by Secured Party shall hereinafter be collectively referred to as
the “IRC Inventory”.


iii.           Accounts. Any and all accounts and other rights of Debtor to the
payment of money including, without limitation, all accounts resulting from the
sale of the IRC Inventory, whether or not earned by performance.


iv.            Instruments, Investment Documents, and/or Documents.  Any and all
of Debtor’s instruments, investment documents, documents or other writings of
any type, which evidence a right to the payment of money including, without
limitation, all of the foregoing relating to, or resulting from the sale of, the
IRC Inventory, and which are of a type that is transferred in the ordinary
course of business by delivery with any necessary endorsement or assignment,
whether now owned or hereafter acquired, including, without limitation,
negotiable instruments, promissory notes, and documents of title owned or to be
owned by Debtor, certificates of deposit, and all liens on real or personal
property, security agreements, leases and other contracts securing or otherwise
relating to any of said instruments or documents, but only insofar as the
foregoing relate to or arise from the aforesaid inventory.


v.             General Intangibles; Intellectual Property. Any and all of
Debtor’s general intangible property including, without limitation, the general
intangibles relating to the IRC Inventory, licenses, computer software
development rights, intellectual property, trademarks, patents and copyrights.


vi.            Supporting Obligations.  Any and all supporting obligations that
support payment or performance of an account, chattel paper, documents, general
intangibles, instruments, or investment property including, without limitation,
letter-of-credit rights and guaranties.
 
 
13

--------------------------------------------------------------------------------